BOREMAN, Circuit Judge
(concurring) :
Although I dissented in United States v. Broyles, 423 F.2d 1299 (4 Cir. 1970), *287I feel compelled to follow the decision of the majority of this court and accept as the law of this circuit the rule established in Broyles that a local board must articulate its reasons for denying a conscientious objector classification to a registrant who has presented a prima facie case of entitlement to such classification. Since there was no such articulation in this case, Broyles dictates that the conviction be reversed.
However, even without the binding authority of the majority decision in Broyles, I would have no reason to disagree with the court’s decision today that the registrant here made out a prima facie case of entitlement — to the. 1-0 classification and there is nothing in the registrant’s file to provide a basis in fact for the local board’s denial of the desired classification. The factors which prompted my dissent in Broyles simply are not present here.